Title: To Thomas Jefferson from William Beach Lawrence, 30 May 1821
From: Lawrence, William Beach
To: Jefferson, Thomas


Sir,
New York
May 30th 1821.
Intending to embark for Europe on 12th of next month, I take the liberty to offer my services to execute any commission, while abroad, with which you may honour me. I fear that the knowledge which you have of me is too slight to authorise my requesting introductions to your acquaintances in England and on the continents, but should you feel disposed so far to favour me, as to make me the bearer of any communications to them, I shall ever feel grateful. Since I had the happiness to spend a short time, last winter, at Monticello, my plan of travelling has been changed, as, instead of going with the gentleman who was then with me, I shall be accompanied by Mrs. Lawrence. Please to present my best respects to Govr & Mrs. Randolph & the young ladies. With sentiments of the highest consideration, I remain, your obedient Servant,Wm. Beach Lawrence